 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH J. NELSON,                                 No. 2:17-cv-1722 KJN P
12                         Plaintiff,
13               v.                                      ORDER
14    C. SMITH, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding through counsel. On August 13, 2018, defendants

18   Smith and Smiley filed a motion for summary judgment. On September 11, 2018, counsel was

19   substituted in for plaintiff, and counsel was granted thirty days in which to file an opposition.

20   Thirty days have now passed, and plaintiff’s counsel has not filed an opposition or otherwise

21   responded to defendants’ motion. Accordingly, plaintiff’s counsel shall show cause, within

22   fourteen days, why defendants’ motion should not be granted, and this action proceed solely

23   against defendants Chudy and Pace.

24             IT IS HEREBY ORDERED that within fourteen days, counsel for plaintiff shall show

25   cause in writing, why defendants’ motion for summary judgment should not be granted.

26   Dated: October 30, 2018

27
     /nels1722.osc
28
                                                        1
